Citation Nr: 1031027	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability  
other than PTSD, to include depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO denied service 
connection for PTSD.  In February 2008, the Veteran filed a 
notice of disagreement (NOD).  In July 2009, the RO issued a 
statement of the case (SOC) and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2009.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

For the reasons expressed below, the appeal has been expanded to 
encompass both matters set forth on the title page; these matters 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).   

The Board notes, however,  that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.   
Id.

in-service stressor.  In this case, the Veteran's personnel 
records reflect he  was stationed in Korea from March 1976 to 
June 1977 with Battery B of the 6th Battalion, 37th Field 
Artillery, 2nd Infantry Division.  Additionally, it is neither 
shown nor alleged that the Veteran served in combat. 

The Veteran has alleged one particularly specific non-combat in-
service stressor during service.   He reported that early in 
1977, he was serving in the DMZ area in Korea when three U.S. 
officers were killed in that area.  The Veteran indicated that 
the incident happened after one U.S. serviceman came too close to 
the North Korean border while clearing trees.  The Veteran's 
representative also indicated that he remembered hearing about 
the incident in the news and that the American servicemen were 
actually "hacked to death" by North Korean personnel.  The 
Veteran reported that he experienced intense fear as a result of 
this incident as his unit was put on high alert, waiting to find 
out if they would be ordered to go to war. 

The Board notes that the incident reported by the Veteran and his 
representative did not occur in early 1977 but on August 18, 
1976.  See e.g. http://www.stripes.com/news/tragic-1976-ax-
murders-at-korean-dmz-recalled-1.82005.   In this regard, the 
Board is cognizant that as the event took place more than 30 
years ago, it was likely difficult for the Veteran to remember 
exactly when it happened.  Also the personnel records indicate 
that the Veteran was stationed in Korea at the time this event 
actually occurred.  

Additionally, at the time the event occurred, the 6th Battalion, 
37th artillery was based at Camp Essayons, approximately eight 
miles from the DMZ.  See 
http://www.2id.korea.army.mil/organization/units/fires/6-37fa/.  
Thus, given that the Veteran's unit was based relatively close to 
the DMZ, and affording him the benefit of the doubt, the Board 
finds that the Veteran was "confronted" by the killings in the 
DMZ and that the occurrence of this event is consistent with the 
places, types, and circumstances of the Veteran's service.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board accepts finds that the occurrence of this 
claimed in-service stressor-which, as indicated, involves the 
Veteran's fear of being mobilized for war in the wake of the 
August 1976 killings in the DMZ-has been established.  

Accordingly-and, as the record includes only a general diagnosis 
of PTSD, without reference to a specific stressor-the Board 
finds that medical opinion to address the questions of whether 
this stressor, alone, is sufficient to have caused his PTSD, and 
whether there exists a nexus between the established stressor and 
the Veteran's, is needed to resolve the matter of service 
connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at an appropriate 
VA medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for PTSD (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  While the claims file currently 
includes outpatient treatment records from the Southeastern 
Louisiana VA Healthcare System dated from July 2005 to May 2007, 
more recent records of VA treatment are available.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain any records of treatment from the 
Southeastern Louisiana VA Healthcare System, since May 2007, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with the VCAA and its implementing regulations.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for PTSD.  

As a final matter,  the Board points out that in addition to 
PTSD, the Veteran has been diagnosed with depression (as 
reflected, for example, in a September 2006 VA outpatient 
treatment record).  Recently, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that the Board erred in not considering the 
scope of a Veteran's claim for service connection for PTSD as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, psychiatric diagnoses of record and other information.

Given this other psychiatric diagnosis of record, the Board finds 
that, consistent with the ruling in Clemons, the Veteran's appeal 
must be broadly construed to also  encompass the matter of  
service connection for a psychiatric disability other than PTSD, 
to include depression (as reflected on the title page).  However, 
to avoid any prejudice to the Veteran, a remand of this matter 
for initial RO adjudication, in the first instance, is warranted.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  For the sake 
of efficiency, on remand, the RO notify the Veteran of what is 
needed to substantiate such a claim, and invite him to identify 
and/or submit information and/or evidence pertinent to this 
claim, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Southeast 
Louisiana VA Healthcare System all records of 
mental health evaluation and/or treatment of 
the Veteran, since May 2007.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection for PTSD, 
and for psychiatric disability other than 
PTSD, to include depression.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.
   
   The RO should notify the Veteran of the 
information and
   evidence needed to support a claim for 
service
   connection for psychiatric disability other 
than PTSD.
   
The RO's letter should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  The RO should then arrange for the 
Veteran to undergo VA psychiatric  
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions. All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

Considering only the verified stressor 
of the Veteran fearing being mobilized 
for war in the wake of the August 1976 
killings of U.S. officers in the Korean 
DMZ, the examiner should clearly indicate 
whether the Veteran meets the diagnostic 
criteria for PTSD.  If a diagnosis of PTSD 
resulting from the identified stressor is 
warranted, the examiner should fully explain 
how the diagnostic criteria are met, to 
include comment upon the link, if any, 
between the verified stressor and the 
Veteran's symptoms.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him  by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is undertaken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for PTSD, and adjudicate the claim for 
service connection for psychiatric disability 
other than PTSD, to include depression, in 
light of all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

